      Case 1:19-cv-01578-VEC-DCF Document 203 Filed 05/26/21 Page 1 of 2




Gregory Zimmer, Esq.
                               MEMO ENDORSED
360 Lexington Avenue, Suite 1502                                          USDC SDNY
New York, NY 10017                                                        DOCUMENT
Tel: (914) 402-5683                                                       ELECTRONICALLY FILED
GZimmer@GZimmerLegal.com                                                  DOC #:
                                                                          DATE FILED: 5/27/2021

                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK

                                                     Case No.: 1:19-cv-01578-VEC

 In Re Navidea Biopharmaceuticals Litigation         NOTICE OF MOTION




       PLEASE TAKE NOTICE that, upon the accompanying Memorandum of Law of Michael

M. Goldberg, M.D. in support, and upon all prior pleadings and proceedings had herein,

Defendant/Counterclaim Plaintiff/Third-Party Plaintiff Michael M. Goldberg, by and through his

undersigned attorneys, will move this Court, before the Honorable Valerie E. Caproni, United

States District Judge, at the Thurgood Marshall United States Courthouse, 40 Foley Square,

Courtroom 443, New York, New York 10007, (i) striking the purported “Response” and

accompanying attorney declaration with exhibits [Dkt. Nos. 201 and 202] improperly filed by

Plaintiff/Counterclaim Defendant Navidea Biopharmaceuticals, Inc. (“Navidea”) with respect to

Dr. Goldberg’s Objections to the Report & Recommendation of Magistrate Judge Debra

Freeman dated April 21, 2021 [Dkt. No. 198], and (ii) granting Dr. Goldberg such other and

further relief as the Court deems just and proper.

       PLEASE TAKE FURTHER NOTICE that any opposing affidavits and answering

memoranda to this motion shall be served within fourteen (14) days after service of the moving

papers, and any reply affidavits and reply memoranda shall be served within seven (7) days after

service of the answering papers pursuant to Local Rule 6.1(b).



                                                     1
            Case 1:19-cv-01578-VEC-DCF Document 203 Filed 05/26/21 Page 2 of 2




      Dated: Westchester, New York
             May 26, 2021

                                                         Respectfully submitted,


                                                         /s/ Gregory Zimmer
                                                         Gregory Zimmer, Esq.
                                                         360 Lexington Avenue, Suite 1502
                                                         New York, NY 10017
                                                         Phone: 914.402.5683
                                                         Fax: 914.402.5683
                                                         Email: GZimmer@GZimmerLegal.com

Application DENIED. The Court has not and will not consider Navidea's Response to Goldberg's
objections in reviewing Magistrate Judge Freeman's R&R. Accordingly, the Court sees no reason to
strike Navidea's response. The Court also notes that Goldberg himself previously filed a response to
Navidea's objections to a prior R&R regarding Goldberg's fee application. See Dkt. 129.

The instant motion is a waste of both the attorneys' and the Court's time and resources and demonstrates
precisely why courts must evaluate fee requests for reasonableness.

SO ORDERED.




HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE
                                                                5/27/2021




                                                          2
